UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1747


JEFFREY K. GRAY,

                Plaintiff – Appellant,

          v.

EMC MORTGAGE,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02768-AW)


Submitted:   September 28, 2010           Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey K. Gray, Appellant Pro Se. Eric Nathan Heyer, THOMPSON
& HINE, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey     K.    Gray   appeals     the     district      court’s    order

dismissing his complaint pursuant to Fed. R. Civ. P. 12(b)(6).

On appeal, we confine our review to the issues raised in the

informal brief.       See 4th Cir. R. 34(b).             Because Gray’s informal

brief    does   not   challenge      the   basis       for    the   district    court’s

disposition, Gray has forfeited appellate review of the court’s

order.     Accordingly,       we     affirm.       We    deny       Gray’s   motion   to

appoint counsel an dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument        would    not    aid    the    decisional

process.



                                                                               AFFIRMED




                                           2